OPINION
BELCHER, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding the appellant to custody for extradition to the State of Michigan.
At the hearing on the writ, the state introduced in evidence the executive warrant issued by the Governor of this State which recited it had been made known to him by Governor of the State of Michigan that appellant “stands charged by SENTENCE, COMPLAINT, WARRANT, INFORMATION before the proper authorities, having been convicted of the crime of FORGERY committed in said State,” and that in pursuance of the Constitution and laws of the United States and the laws of the State of Texas he has demanded the arrest and return of appellant to the demanding state.
The executive warrant, which was introduced in evidence, was regular on its face and made out a prima facie case authorizing the remand of appellant to custody for extradition. Ex parte De Foy, Tex.Cr.App., 417 S.W.2d 168, 169; Ex parte Rochester, Tex.Cr.App., 417 S.W.2d 291; Ex parte Thompson, Tex.Cr.App., 420 S.W.2d 709, 711.
The evidence offered by appellant at the hearing does not appear in the record and there is nothing presented before this court which would authorize his discharge from custody. No brief has been filed in his behalf.
The judgment is affirmed.